Citation Nr: 0503208	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  96-12 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to August 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
bronchial asthma.  This case was previously before the Board 
in May 2001, at which time it was remanded for additional 
development.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In its May 2001 remand, the Board specifically requested that 
the RO obtain all of the veteran's treatment records from the 
Mayaguez outpatient clinic, dated from his August 1958 
release from active duty to the present, as well as all VA 
medical administrative records from this facility.  The Board 
was of the opinion that these records may be able to shed 
light on the meaning behind a VA Form 10-7131, Exchange of 
Beneficiary Information and Request for Administrative and 
Adjudicative Action dated in June and July 1981, which 
contains a notation, in the category for service-connected 
conditions, of bronchial asthma, assigned a 10 percent rating 
and "VA Patient Data Card-Service-Connected."  However, the 
Mayaguez outpatient clinic records are not in the claims 
folder and there is no evidence that VA ever attempted to 
obtain them.

Given the foregoing, the Board finds that compliance with the 
May 2001 remand has not been accomplished.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  Where the remand orders of the Board 
are not fully implemented, the Board itself errs in failing 
to insure compliance.  As such, the Board finds that this 
case is not ready for appellate review and must be remanded 
for further development.



Accordingly, the case is REMANDED for the following action:

1.  The RO should request all records of 
the veteran's treatment at the Mayaguez 
VA outpatient clinic from August 1958 to 
the present.  All medical administrative 
records from this VA facility should also 
be obtained.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims folder.

2.  The RO should also follow all other 
evidentiary leads concerning the VA Form 
10-7131 dated in 1981 and the "VA 
Patient Data Card-Service-Connected" 
(e.g., contact any involved VA medical 
facility).  The RO should then provide a 
written explanation as to the source and 
meaning of the VA Form 10-7131 dated in 
1981 and the "VA Patient Data Card-
Service- Connected."

3.  The RO should then review the record 
and ensure that all the above actions are 
completed.  When the RO is satisfied that 
the record is complete the claim should 
be readjudicated.  If the claim is still 
denied the RO must furnish the claimant 
and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the claimant an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




